In an action in which the plaintiff wife was granted a judgment of divorce, defendant appeals from so much of an order of the Supreme Court, Kings County, dated October 29, 1975, as modified the aforesaid judgment by ordering him to pay $30 per week as alimony. Plaintiff purports to cross-appeal from stated portions of the same order. Order affirmed insofar as appealed from, without costs or disbursements. Cross appeal dismissed, without costs or disbursements. The cross appeal was not perfected in accordance with the rules of this court (see Howe Ave. Nursing Home v Nafus, 54 AD2d 686). Defendant’s contention, that plaintiff waived her right to alimony in exchangee for the withdrawal of his answer to the complaint in the divorce action, does not find support in the record on this appeal. The judgment was properly modified pursuant to the authority of section 236 of the Domestic Relations Law. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.